Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 1 of 14

ee x mg wat bt hme Lad
U9. DISTRICT
i

DISTRICT ne tt, COURT
IN THE UNITED STATES DISTRICT COURT! 8F MARYL Aw
FOR THE DISTRICT OF MARYLAND p> 5,

i Pv
WAS Y Du ieee

 

SOUTHERN DIVISION

U.S. EQUAL EMPLOYMENT ) ‘A
OPPORTUNITY COMMISSION, )
)
Plaintiff, )
)

v. ) Civil Action No.: 8:18-cv-02976-GJH

)
LOCKHEED MARTIN CORPORATION, )
)
and )
)
LOCKHEED MARTIN ENTERPRISE )
OPERATIONS, )
)
Defendants. )
)

 

CONSENT DECREE

Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) instituted this action
against Lockheed Martin Corporation and Lockheed Martin Enterprise Operations (collectively,
“Lockheed Martin”) to enforce the Americans with Disabilities Act of 1990, as amended (“ADA”),
In its Complaint, EEOC alleged that Lockheed Martin violated the ADA (1) by failing to provide
Charging Party Donna Kerekes with reasonable accommodations for her disability, (2) by refusing
to hire/reassign her to vacant positions on the basis of her disability or because she required
reasonable accommodations for such disability, and (3) by retaliating against her because she
opposed Lockheed Martin’s discriminatory employment practices.

As a result of comprehensive settlement negotiations, EEOC and Lockheed Martin
(hereinafter, collectively the “Parties”) desire to resolve this action without the time and
expenditure of contested litigation. Accordingly, the Parties agree that this action should be

resolved through entry of this Consent Decree (“Decree”).
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 2 of 14

There has been no adjudication of liability issues in this case. By entering into this Decree,
Lockheed Martin does not admit liability for any of the ADA violations pleaded in EEOC’s
Complaint. This Decree, once approved and entered by the Court, shall fully and finally resolve
all claims alleged in EEOC’s Complaint filed in this case.

STIPULATIONS

A. The Parties acknowledge the jurisdiction of the United States District Court for the
District of Maryland over the subject matter of this action and the Parties to this action for purposes
of entering this Decree and, if necessary, enforcing this Decree.

B, Venue is proper in this judicial district for purposes of entering this Decree and any
proceedings related to enforcement of the Decree.

CG, The Parties agree that all conditions precedent to the institution of this action have
been fulfilled.

FINDINGS

Having carefully examined the terms and provisions of this Decree, and based on the
pleadings and stipulations of the Parties, the Court finds the following:

A; The Court has jurisdiction over the subject matter and the Parties in this action.

B. The terms of the Decree are lawful, fair, adequate, reasonable, and just.

C, The Decree conforms to the Federal Rules of Civil Procedure and the ADA, and is
not in derogation of the rights or privileges of any person. The entry of this Decree will further
the interests of the ADA and will be in the best interest of the Parties, Ms. Kerekes for whom
EEOC seeks relief, and the public.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

AS FOLLOWS:
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 3 of 14

DEFINITIONS

A. The term “days” shall mean calendar days unless business days are clearly specified
in a specific provision of the Decree. If any deadline referenced in this Decree shall fall on a
weekend or a federal holiday, the deadline shall be moved to the next business day.

B. The term “employee” shall be construed in accordance with controlling federal
court case law defining the meaning of the terms “employee” and “employer.” The term
“employee” shall specifically include all full-time and part-time employees of Lockheed Martin.

C. The term “Effective Date” shall be the date that the Court approves and enters this
Decree as a final order of the Court.

EFFECTIVE DATE, DURATION AND GEOGRAPHIC SCOPE OF DECREE,
AND RETENTION OF JURISDICTION

l. This Decree shall become effective immediately upon the Effective Date and shall
remain in effect until its expiration date, which shall be two (2) years immediately following the
entry of the Decree, provided, however, that if, at the end of the two (2) year period, any disputes
under Paragraph 22, below, remain unresolved, the duration of the Decree shall be automatically
extended until there is a final disposition of such dispute.

2. The provisions of this Decree shall apply to Lockheed Martin Government Affairs’
(“LMGA”) Crystal City, Virginia facility, as well as the Human Resources and Health and
Wellness personnel assigned to LMGA’s Crystal City, Virginia facility, subject to the more
specific training obligations as defined in Paragraph 10.

3. For the duration of this Decree, the Court shall retain jurisdiction over this action
to enforce the terms of the Decree and shall have all available remedies to enforce the Decree,

including but not limited to monetary sanctions and injunctive relief.
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 4 of 14

INJUNCTION

4, Lockheed Martin, its owners, officers, directors, agents, employees, successors,
assigns, and all persons in active concert or participation with Lockheed Martin are hereby
enjoined from engaging in any employment practice that discriminates against any job applicant
or employee on the basis of disability by (a) failing or refusing to provide any job applicant or
employee with reasonable accommodation(s) for a disability; and/or (b) refusing to hire or reassign
any individual on the basis of disability or because such individual requires reasonable
accommodation(s) for a disability.

5. Lockheed Martin, its owners, officers, directors, agents, employees, successors,
assigns, and all persons in active concert or participation with Lockheed Martin are hereby
enjoined from engaging in any form of retaliation, coercion, intimidation, threats, or interference
against any person because such person has (a) opposed any practice made unlawful by the ADA;
(b) filed a charge, testified, assisted, or participated in any manner in an investigation, proceeding,
or litigation under the ADA; (c) requested or received relief under this Decree; and/or (d) asserted
any rights under this Decree.

MONETARY RELIEF

6. Within fifteen (15) days of receiving (through counsel of record) an executed
Release and Waiver of Claims (attached hereto as Exhibit A) from Charging Party Donna Kerekes,
Lockheed Martin shall pay Ms. Kerekes total monetary relief in the amount of $115,000, of which
$72,500 shall constitute back pay and $42,500 shall constitute compensatory damages for
emotional distress. Lockheed Martin shall pay this total monetary relief to Ms. Kerekes via two

certified bank checks, according to the following requirements:
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 5 of 14

(a)

(b)

(c)

Ts

From the check representing the portion of the total monetary relief designated as
back pay, Lockheed Martin shall, to the extent required by law, withhold all
applicable federal, state, and local payroll taxes. Lockheed Martin shall be
responsible for separately paying the employer’s portion of Social Security and
Medicare and any other applicable federal, state, and local payroll taxes due on the
back pay amount, and the employer’s portion of such taxes shall not be deducted
from the back pay amount paid to Ms. Kerekes. Lockheed Martin shall pay all such
monies withheld to the appropriate governmental agencies.

The check representing the portion of the total monetary relief designated as
compensatory damages for emotional distress shall be paid to Ms. Kerekes in full,
without any payroll withholdings or deductions.

Lockheed Martin shall ensure that the checks in this Paragraph are made payable
to “Donna Kerekes.” Lockheed Martin shall deliver both checks to Mr. Kerekes
via express mail or another method capable of being tracked at an address to be
provided by EEOC.

At the time that it issues IRS Form W-2’s to its employees, Lockheed Martin shall

issue to Donna Kerekes an IRS Form W-2 for the monetary relief amount constituting back pay

and an IRS Form 1099-MISC for the monetary relief amount constituting compensatory damages

for emotional distress.

8.

Within ten (10) days from the date that Lockheed Martin makes the payments set

forth in Paragraph 6 to Ms. Kerekes, Lockheed Martin shall send copies of the checks issued to

Ms. Kerekes and proof of express mail delivery to Supervisory Trial Attorney Ronald Phillips at

EEOC’s Baltimore Field Office.
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 6 of 14

9. In the event that any of the payments referenced in Paragraph 6 cannot be delivered
to Ms. Kerekes at the address provided by EEOC, Lockheed Martin shall promptly contact
Supervisory Trial Attorney Ronald Phillips at EEOC’s Baltimore Field Office to obtain a current
address for Ms. Kerekes or to otherwise make arrangements for payment.

ADA TRAINING

10. Within one hundred twenty (120) days of the Effective Date of this Decree,
Lockheed Martin shall provide no less than two (2) hours of training on the ADA to all managers
(defined as those employees with direct reports) in LMGA’s Crystal City, Virginia location, the
Human Resource Business Partners who support this LMGA location, and any Lockheed Martin
Enterprise Operations Health and Wellness personnel who support this location and are
responsible for receiving, reviewing, and/or responding to job applicants’ and employees’ requests
for reasonable accommodation for disabilities and/or reassignment. The training shall accurately
convey the ADA’s requirements and, at a minimum, include a discussion of the following topics:

(a) the ADA’s requirement that employers provide reasonable accommodations for the
known disabilities of job applicants and employees;

(b) the ADA’s requirement that employers engage in a good faith interactive process
to identify reasonable accommodations that would enable job applicants and
employees with disabilities to perform the essential functions of the position that
they desire or hold;

(c) the difference between essential functions and marginal functions of a position as
reflected in controlling case law, 29 C.F.R. § 1630.2(n), and the corresponding

portion of the Appendix to 29 C.F.R. Part 1630, including examples;
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 7 of 14

(d)

(e)

(f)

(g)

(h)

(i)

G)

(k)

the definition of the term “reasonable accommodation” in controlling case law, 29
C.F.R. § 1630.2(0), and the corresponding portion of the Appendix to 29 C.F.R.
Part 1630, including examples;

the definition of the term “undue hardship” in controlling case law, 29 C.F.R. §
1630.2(p), and the corresponding portion of the Appendix to 29 C.F.R. Part 1630,
including examples;

methods used and information considered by vocational rehabilitation counselors
to identify essential and marginal job functions and effective potential reasonable
accommodations, and to evaluate potential undue hardship on the conduct of an
employer’s business;

the ADA’s requirement that employers offer reassignment to employees with
disabilities as a form of reasonable accommodation;

the ADA’s prohibition against disability discrimination in job application
procedures and hiring;

the ADA’s prohibition against denying employment opportunities to job applicants
and employees with disabilities if the denial is based on the need to make
reasonable accommodations for a job applicant’s or employee’s disability;

the ADA’s prohibition against retaliation against any individual for opposing
employment practices reasonably believed to be discriminatory, including
examples of such retaliatory conduct; and

the ADA’s prohibition against coercion, intimidation, threats, or interference with
any individual in the exercise or enjoyment of, or on account of his or her having

exercised or enjoyed, or on account of his or her having aided or encouraged any

7
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 8 of 14

other individual in the exercise or enjoyment of, any right protected by the ADA,
including examples of such conduct.

11. | Lockheed Martin shall utilize its compliance training program or qualified outside
counsel to conduct the portion of the training described in Paragraph 10(a)-(e) and 10(g)-(k). For
the portion of the training described in Paragraph 10(f), Lockheed Martin shall use a vocational
rehabilitation counseling consultant at the Job Accommodation Network or another qualified
consultant as the instructor for the training. At least thirty (30) days before the date that Lockheed
Martin intends to conduct the training described in Paragraph 10, Lockheed Martin shall submit to
EEOC for review (a) the name(s) and curriculum vitae of the proposed instructor(s) that Lockheed
Martin has selected for the training; (b) copies of the proposed training curricula; and (c) a list of
all persons (by name and job title) who will be required to attend the training. The training shall
be delivered live but may be conducted by remote means in light of present public health
circumstances. |

12. After Lockheed Martin transmits to EEOC the information set forth in Paragraph
11, above, EEOC shall be afforded a period of fifteen (15) days to conduct a pre-implementation
review of the proposed instructors and training curricula and provide any comments concerning
the training that EEOC deems warranted. Upon request by EEOC, Lockheed Martin shall confer
in good faith with EEOC concerning the training and any EEOC comments.

13. Within one hundred twenty (120) days of the Effective Date of this Decree,
Lockheed Martin shall conduct the training set forth in Paragraph 10. Lockheed Martin shall
maintain attendance logs for all persons who attend the training and retain such attendance logs

for the duration of this Decree.
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 9 of 14

14. Within ten (10) days from the date that Lockheed Martin conducts the training
described in Paragraph 10, Lockheed Martin shall send EEOC a copy of the final training curricula,
a list of all persons (by name and job title) who attended the training, and a list of persons to whom
Lockheed Martin is required by this Decree to present such training but who did not receive it.

REPORTING REQUIREMENTS

15. Each six (6) months for the duration of this Decree, Lockheed Martin shall submit
written reports to EEOC regarding all reasonable accommodation requests (but not including
requests solely for medical leave or other excused absence) that it has denied regarding any job
applicants or employees working at LMGA’s Crystal City, Virginia location. The reports set forth
in this Paragraph shall include at least the following minimum content: (a) the full name, job title
(if applicable), and current or last known home address and telephone number for the job applicant
or employee requesting reasonable accommodation(s) for a physical or mental impairment; (b)
date of the accommodation request; (c) the type of physical or mental impairment for which the
job applicant or employee was requesting accommodation; (d) a detailed description of the
accommodation(s) requested; (e) any accommodations, including reassignment, that were offered
to the job applicant or employee; (f) the full names and job titles of all Lockheed Martin personnel
who participated in receiving, reviewing, and/or responding to the accommodation request; and
(g) the basis for Lockheed Martin’s denial of the accommodation request.

16. The first report required under Paragraph 15, above, shall be due one hundred
eighty (180) days after the Effective Date of the Decree, with subsequent reports due every one
hundred eighty (180) days thereafter, with a final report due one (1) month prior to the expiration
of the Decree. All reports shall be transmitted to Supervisory Trial Attorney Ronald Phillips at

EEOC’s Baltimore Field Office.
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 10 of 14

RECORD RETENTION

17. For the duration of this Decree, Lockheed Martin shall retain all documents of any
character related to reasonable accommodation requests that it receives from job applicants and
employees that are the subject of the reports required by Paragraph 15, above. Such documents
include, but are not limited to, reasonable accommodation request forms, medical records,
documents reflecting the interactive process, personnel files, payroll records, correspondence,
notes, emails, memoranda, internal reports, written statements, witness statements, and any other
material of any character.

18. Lockheed Martin’s obligation to maintain records, as set forth in this Section, is not
intended to nor does it limit or replace Lockheed Martin’s obligation to retain records set forth in
federal law or EEOC regulations, such as 29 C.F.R. § 1602.14. Lockheed Martin shall comply
with 29 C.F.R. § 1602.14.

19. Lockheed Martin shall produce, or make available for inspection and copying, all
documents that are the subject of Paragraph 17, above, within fifteen (15) days of receiving any
written request for their production by EEOC counsel of record or their authorized designees.

ADA NOTICE

20. Within ten (10) days of the Effective Date of this Decree, Lockheed Martin shall
post a copy of the Notice to All Employees, attached hereto as Exhibit B (hereinafter, “Notice”),
in an employee breakroom or other conspicuous location on Lockheed Martin’s premises that is
accessible to employees in LMGA’s Crystal City, Virginia location. The Notice shall be signed
by a corporate officer of Lockheed Martin. The Notice shall be posted for two (2) years from the

Effective Date of this Decree. Lockheed Martin shall ensure that the Notice required under this

10
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 11 of 14

Paragraph remains posted, and that it is not altered, defaced, or covered by any other material, for
the duration of this Decree.

21. Within ten (10) days of the Effective Date of this Decree, Lockheed Martin shall
certify, in writing to EEOC, that the Notice set forth in Paragraph 20 has been properly posted.

DISPUTE RESOLUTION AND COMPLIANCE REVIEW

Dds Upon Motion of EEOC, this Court may schedule a hearing for the purpose of
reviewing compliance with this Decree. Prior to filing such Motion, EEOC shall notify Lockheed
Martin, in writing, of any alleged noncompliance. Upon receipt of written notice, Lockheed
Martin shall have fifteen (15) days either to correct the alleged non-compliance, and so inform
EEOC, or deny the alleged non-compliance, in writing.

(a) If the Parties cannot in good faith resolve their dispute, EEOC may file a Motion to

seek review by the Court;

(b) Each Party shall bear its own costs, expenses, and attorney fees incurred in

connection with such action; and

(c) Jurisdiction to resolve any dispute arising under this Decree resides in the United

States District Court for the District of Maryland.

23. EEOC, its agents, and employees shall in their discretion have the legal authority
to enter Lockheed Martin’s facilities, upon reasonable suspicion that Lockheed Martin may have
violated any provision of this Decree and upon reasonable prior notice to Lockheed Martin and its
counsel, and to conduct an on-site inspection to ensure compliance with any of the provisions of
this Decree. Such inspections may, at the discretion of EEOC, include access to any and all
documents for the purposes of inspection and duplication: interviews of potential witnesses; and

inspection of any area within Lockheed Martin’s facilities. Upon reasonable suspicion that

11
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 12 of 14

Lockheed Martin may have violated any provision of this Decree, EEOC shall also have the legal
authority to require appearance and testimony of Lockheed Martin’s personnel (at reasonable times
and locations) at interviews or depositions and the production of relevant documents to ensure
compliance with any of the provisions of this Decree. EEOC may at any time move the Court for
a hearing for the purpose of compelling Lockheed Marin to cooperate in any aspect of this
Paragraph. Neither EEOC’s authority under this Paragraph nor any other provisions of this Decree
shall be construed to limit or impair in any manner any other authority possessed by EEOC to
conduct investigations of Lockheed Martin that is provided by law.
COURT COSTS AND ATTORNEY FEES
24. The Parties shall bear their own costs, expenses, and attorney fees in this action.

MISCELLANEOUS PROVISIONS

25. The provisions of this Decree shall be binding upon Lockheed Martin and all of its
present and future owners, officers, directors, agents, representatives, successors, and assigns.

26. This Decree constitutes the entire agreement and commitments of the Parties on
matters raised herein and is not subject to modification except upon order of this Court. In the
event that the Parties propose to make any modifications to this Decree by their mutual consent,
they shall submit such proposed modifications to the Court by Joint Motion, and such
modifications shall not be effective unless approved by order of the Court.

27. If any provision(s) of this Decree is found to be unlawful, only the specific
provision(s) in question shall be affected and all other provisions of this Decree shall remain in
full force and effect.

28. When this Decree requires Lockheed Martin to submit reports, certifications,

notices, or other materials to EEOC, they shall be sent via email or certified U.S. mail to:

[2
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20

Ronald L. Phillips
Supervisory Trial Attorney

Page 13 of 14

U.S, Equal Employment Opportunity Commission

Baltimore Field Office

George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201

Email: ronald.phillips@eeoc.gov

AGREED BY:

FOR THE U.S. EQuaL EMPLOYMENT
OPPORTUNITY COMMISSION

SHARON FAST GUSTAFSON
GENERAL COUNSEL

GWENDOLYN YOUNG REAMS
ASSOCIATE GENERAL COUNSEL

    

DEBRA M, LAWRENCE
REGIONAL ATTORNEY

Dated: 10 dD

  

ALD L. PHILLIPS
SUPERVISORY TRIAL ATTORNEY
EEOC ~ Baltimore Field Office
George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201

Phone: (410) 801-6714

Fax: (410) 209-2221

Email: ronald phillips@eeoc.gov

Dated: lod />0

 

13

Me ‘ a 4 se

“ ROBERTR. NICCOLINI

For LOCKHEED MARTIN CORPORATION AND
LOCKHEED MARTIN ENTERPRISE OPERATIONS

wi Ae
ED of Op A fo»
eG all
* é

 

 

OGLETREE, DEAKINS, NASH, SMOAK & STEWaRT, P.C,
1909 K Street, N.W., 10" Floor

Washington, DC 20006

Phone: (202) 263-0241

iSGe. Fax: (202) 887-0866

Email: robert.niccolini@ogletree.com
Attomey for Defendant

? fax
Dated; [7/1 47 20

Nakia Spain, Vice Predident, Human Resources
Lockheed Martin Corporation and
Lockheed Martin Enterprise Operations

Dated: (of2./2020
Case 8:18-cv-02976-GJH Document 23 Filed 10/21/20 Page 14 of 14

CATHERINE N. SELLERS (WA Bar No. 44563)
SENIOR TRIAL ATTORNEY

EEOC — Baltimore Field Office

George H. Fallon Federal Building

31 Hopkins Plaza, Suite 1432

Baltimore, MD 21201

Phone: (410) 801-6722

Fax: (410) 209-2221

Email: catherine.sellers@eeoc.gov

Dated: log 120

ITISSO ORDERED:

Date: (O/ 20/202 Hib

a HONORABLE GEORGE J. HAZEL
United States District Judge

 

14
